UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X

 BULGARI S.P.A. and BULGARI                                             Civil Action No.: 1:19-CV-06878-JSR
 CORPORATION OF AMERICA,

                            Plaintiffs,
                                                                   -.
                   - against -                                          1:soc SDNY
                                                                        DOCUMENT      '
 KENNETH JAY LANE, INC. and ROUGE
                                                                        ELECTRONICALLY FILED
 JARDIN JEWELRY, LLC d/b/a CZ BY
 KENNETH JAY LANE,                                                      DOC#:
                                                                        DATE FILED:   ;J_ I ':) C)
                            Defendants.

-------------------------------------------------------------- X


                            PERMANENT INJUNCTION ON CONSENT

        WHEREAS, Plaintiffs Bulgari S.p.A, a corporation duly organized and existing under the

laws ofltaly, having its principal place of business in Rome, Italy, and Bulgari Corporation of

America, a corporation duly organized and existing under the laws of the State of New York,

having its principal place of business at 625 Madison Avenue, New York, New York

(collectively, "Bulgari"), instituted an action against Defendants Kenneth Jay Lane, Inc. ("KJL"),

a corporation duly organized and existing under the laws of the State of New York, having its

principal place of business at 20 West 37 th Street, New York, New York, and Rouge Jardin

Jewelry, LLC d/b/a CZ by Kenneth Jay Lane ("Rouge Jardin"), a limited liability company duly

organized and existing under the laws of the State of New York, having its principal place of

business at 20 West 37th Street, New York, New York, in the United States District Court for the

Southern District of New York, captioned Bulgari S.p.A., et al. v. Kenneth Jay Lane, Inc., et al.,

1: 19-cv-06878-JSR (the "Action"), seeking injunctive relief and damages for KJL's alleged acts

of breach of contract, and KJL and Rouge Jardin's alleged acts of copyright infringement, design




                                                         1
patent infringement and unfair competition, in violation of the laws of the United States and the

State of New York, all arising out ofKJL's and Rouge Jardin's marketing, promotion and sale of

jewelry products; and

       WHEREAS, KIL and Rouge Jardin having submitted to the Court's jurisdiction; and

       WHEREAS, the Court having jurisdiction over the subject matter of this Action and over

KIL and Rouge Jardin, and venue in this Action being proper in this judicial district; and

       WHEREAS, the parties having been afforded the opportunity to consult with attorneys of

their own choice in connection with the execution of this Permanent Injunction On Consent, and

having entered into a Settlement Agreement dated as of January 9, 2020, providing, among

other things, for entry of this Permanent Injunction On Consent.

       IT IS HEREBY ORDERED AND DECREED that:

       1.      KJL and Rouge Jardin and their respective divisions, subsidiaries and related

companies, as well as their respective agents, servants, employees, attorneys and all natural or

legal persons acting on their behalf, or in concert with any of them, shall be PERMANENTLY

ENJOINED and RESTRAINED, from the date of this judgment forward, from attempting to do

or causing to be done, directly or indirectly, by any means, method, or device whatsoever, or by

any persons whomsoever, the following acts:

               a.       Importing, manufacturing, purchasing, selling, offering for sale,

advertising, promoting and/or distributing goods, products and/or merchandise that contain or

consist of designs that infringe the design protected by the Bulgari's U.S. Design Patent No.

D606,894, as depicted below,




                                                  2
including without limitation the following product previously sold under the "CZ by Kenneth Jay

Lane":




               b.      Importing, manufacturing, purchasing, selling, offering for sale,

advertising, promoting and/or distributing any goods, products and/or merchandise that contain

or consist of designs that infringe the design claimed to be protected by the Bulgari's Italian

Copyrighted Design, as depicted below,




including without limitation the following product previously sold under the "CZ by Kenneth Jay

Lane":


                                                 3
          2.     The Court retains jurisdiction of this action for purposes of enforcing the

provisions of this Permanent Injunction On Consent by way of contempt motion or otherwise.

          3.     This Permanent Injunction On Consent shall be enforceable against KJL's and

Rouge Jardin's respective officers, agents, servants, employees, subsidiaries, related companies,

successors and assigns (the "Enjoined Parties"), and all parties who are in active concert and

participation with the Enjoined Parties, to the extent permitted by law.

          4.     The parties waive any right to appeal this Permanent Injunction On Consent.

          5.     Each party hereto shall bear its own costs and attorneys' fees arising from this

action.


Dated: New York, New York
       January 9, 2020


By:     /Louis S. Ederer/                              By: /FrankAMazzeo/
      Louis S. Ederer, Esq.                               Frank A. Mazzeo, Esq.
      Matthew T. Salzmann, Esq.                           Ryder, Mazzeo & Konieczny LLC
      Arnold & Porter Kaye Scholer LLP                    808 Bethlehem Pike, Suite 200
      250 West 55 th Street                               Colmar, PA 18915
      New York, NY 10019-9710                             (215) 997-0248
      (212) 836-8000                                      fmazzeo@nnkiplaw.com
      louis.ederer@arnoldporter.com
      matthew.salzmann@arnoldporter.com                   Attorney for Defendants

      Attorneys for Plaintiffs




                                                   4
SO ORDERED AND DECREED this   { ~ y of January, 2020.




                                        UNITED STATES DISTRICT JUDGE




                                    5
